Citation Nr: 0633342	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for status post multiple 
strokes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in 
September 2005.  


FINDING OF FACT

Brain thrombosis was not manifested in service or within the 
first postservice year and it is not shown that the veteran's 
status post multiple strokes is related to service.


CONCLUSION OF LAW

Service connection for status post multiple strokes is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The February 2004 rating 
decision and a November 2004 statement of the case (SOC) 
provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  Although the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefit sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  He was also afforded a VA neurological 
evaluation.  At the veteran's request at the Travel Board 
hearing the record was held in abeyance 60 days to afford him 
the opportunity to submit medical evidence of a nexus between 
his service and his strokes.  He has not submitted or 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

Factual Background

Service medical records do not reveal any treatment or 
evaluation of stroke, cardiovascular/cerebrovascular problems 
or complaints of stress related problems.  On separation 
examination neurological, heart and vascular functioning were 
all normal, and the veteran's blood pressure was within 
normal limits (124/72). 

VA progress notes from August 2002 to April 2003 showed 
ongoing treatment for status post multiple strokes.  
Treatment included speech and physical therapy.  

On April 2003 VA neurological examination the diagnosis was 
status post multiple strokes (most likely lacunar strokes), 
with an unclear etiology.  The examiner noted that the 
veteran had mild residual left hemiparesis and speech 
difficulties.  The veteran reported that he started 
experiencing strokes in November 2001 with left hemiparesis 
and that he still had focal weakness on the left side.  He 
also reported that he had had six or seven subsequent strokes 
up until July 2002.  Two strokes were on the right, one on 
the left and one in the brainstem.  The veteran's family 
history was strongly positive for strokes as his uncle had 
had a major stroke at age 60 and his grandparents had died in 
their 70s and 80s with strokes.  

At his September 2005 Board hearing the veteran testified 
that while he was in the Navy and in Vietnam he was under 
constant pressure to perform.  As a result, every time he 
would go into port he felt it necessary to get drunk and he 
eventually became an alcoholic.  After he left service he 
still had pressure on him and he received constant treatment 
for ulcers.  Later, his doctors told him that there was no 
reason for a young man like him, who did not have high blood 
pressure, to have so many strokes and that it must have been 
from prior pressure.  The doctors could not be definite on 
where the pressure started, but the veteran knew that it 
started in service.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including brain thrombosis are 
presumed to have been incurred in service if are manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is clearly established that the veteran has current status 
post multiple stroke disability as VA medical records show 
treatment for strokes and the VA examiner found that the 
veteran was status post multiple strokes.  However, there is 
no evidence of record of a stroke (or of any underlying 
cardiovascular or cerebrovascular problems) in service or in 
the first postservice year and no competent evidence of a 
nexus between service and the veteran's multiple strokes.  
Notably the first stroke experienced by the veteran was in 
2001, some 30 years after service.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  
 
While the veteran alleges that his strokes are related to 
stress that began during his military service, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Given that there is no evidence 
of stroke or cardiovascular or cerebrovascular disease in 
service or in the first postservice year, and no competent 
evidence of a nexus between service and the veteran's strokes 
occurring 30 years later, the preponderance of the evidence 
is against the veteran's claim and it must be denied.  


ORDER

Service connection for status post multiple strokes is 
denied.    


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


